Citation Nr: 1701777	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity, to include as secondary to a cervical spine disability.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a left arm disability.

11.  Entitlement to service connection for a left thigh disability.

12.  Entitlement to service connection for a traumatic brain injury (TBI).

13.  Entitlement to service connection for an equilibrium disability, claimed as dizziness.

14.  Entitlement to service connection for bilateral hearing loss.

15.  Entitlement to service connection for a right ankle disability.

16.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1993.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to service connection for GERD, gastritis, hypertension, cervical spine disability, lumbar spine disability, carpal tunnel syndrome, left shoulder disability, left arm disability, left thigh disability, TBI, equilibrium disability, bilateral hearing loss, right ankle disability and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was seen for complaints of headaches following a well-documented in-service head injury and has presented competent and credible evidence that those headaches have persisted since service.

2.  It is as likely as not that the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).




Headaches

Service treatment records document that the Veteran suffered from a head injury in February 1987 when a center beam from a tent fell on him.  He reported headaches.  He was diagnosed with a closed head injury and headaches.  A July 1991 treatment record notes that the Veteran had hit his forehead when he ran into a beam.  He was diagnosed with post-traumatic headaches.  The Veteran waived a separation examination. 

Post-service treatment records document the Veteran's complaints of headaches.  In an October 2009 letter from his private treating physician it was noted that the Veteran had been treated for chronic migraine headaches for many years which were first diagnosed when he was in the military.  The Veteran has submitted letters from his cousin, aunt, and wife attesting to his long-standing chronic headaches since service.  The Veteran has submitted statements indicating that he suffered from a head injury resulting in recurring headaches.  See July 2010 Statement.  He is found to be competent to report such a history.  The Board finds his statements have been consistent throughout the record and are credible. 

Taken together, the Board finds that there is sufficient evidence linking the Veteran's current chronic headache disorder with his service.

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as a result of active service.  A review of the Veteran's DD Form 214 shows that his military occupational specialty was avionic mechanic/aircraft survivability equipment.  A review of the Veteran's service treatment records shows that while on active service, he routinely underwent audiometric testing.  It was noted on many of the testing forms that the Veteran was routinely exposed to hazardous noise.  As such, the Board concedes that he was exposed to noise while on active service.

There is no indication that he was diagnosed with tinnitus while on active service.  The Veteran waived a separation examination.  

The Veteran asserts that he has suffered from tinnitus since service.  He attributed this to working around helicopters in service.  See September 2014 Statement. 

Tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is 'medical in nature.'  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, as a disorder that is identified purely on perceived symptoms, he is competent to testify about the presence of tinnitus, if his testimony is credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The Veteran's own statements are the only evidence of record to establish a current diagnosis for this disorder.  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.

While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent statements, the inherently subjective nature of audiological symptomatology and his conceded exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.



ORDER

Service connection for headaches is granted.

Service connection for tinnitus is granted. 


REMAND

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The Board finds that additional development is necessary prior to adjudication of his remaining claims. 

GERD, Hypertension, Cervical Spine, Lumbar Spine, Carpel Tunnel Right Upper Extremity, Left Shoulder, Left Thigh, Traumatic Brain Injury, Dizziness, Left Arm, Gastritis, and Right and Left Ankles-  The Veteran was treated for gastritis in service on numerous occasions.  See April 1985, March 1988, April 1988 treatment records.  The Veteran was hospitalized in March 1989 for treatment of gastritis. With respect to the Veteran's hypertension, in-service treatment records reflect that he was referred from the dental clinic to be evaluated for elevated blood pressure in February 1993.  Although hypertension was not diagnosed in service, the Veteran has been diagnosed with hypertension post-service.  With respect to his cervical spine, he was treated in March 1987 for a paracervical muscle sprain after he was struck in the head by a heavy beam.  

In regards to his low back, the Board notes that mild scoliosis, that was not clinically significant, was noted on his March 1980 entrance examination.  In September 1984 the Veteran sought treatment after getting hit in the lower back.  In December 1990 he was placed on a temporary medical suspension for a low back strain.  The Veteran waived a separation examination. 

With respect to the Veteran's claim for carpel tunnel, the service treatment records do not reflect that the Veteran was treated for carpal tunnel syndrome in service.  In an April 2007 statement from the Veteran's private treating physician he noted that the Veteran had mild right carpal tunnel syndrome with some chronic denervation, but no active denervation.  The private physician noted his suspicion that the paresthesias in the Veteran's right arm may be related to some sort of impingement such as cervical spondylosis. 

With respect to the Veteran's claim for a left shoulder disability, service treatment records reflect that the Veteran sought treatment for pain in his left shoulder in May 1983 after an auto accident.  It was noted that he had limited use of his left arm.  He was diagnosed with pain and cuts due to the accident.  With respect to his claim for a left thigh disability, service treatment records reflect that the Veteran sought treatment in February 1982 complaining of an injury to his left thigh.  He reported that he had fallen off the deck of an aircraft about 6 feet.  He was diagnosed with a pulled tendon and muscle of the left thigh.  As noted above, the Veteran waived a separation examination. 

As for his claim for a traumatic brain injury, service treatment records reflect that the Veteran sought treatment for a head injury in February 1987, August 1991, and for treatment following an automobile accident in May 1983. 

The Veteran was afforded a VA examination in April 2010.  He was diagnosed with chronic intermittent gastritis, hypertension, lumbar spine mild degenerative disc disease, cervical spine strain, right carpal tunnel syndrome, left shoulder strain, and left biceps femoris muscle strain.  With respect to his traumatic brain injury claim, a brain examination was cancelled.  The VA examiner provided speculative medical opinions with respect to all of these issues.  In so opining, the examiner did not address whether there was further testing that could be conducted or whether someone with more specialized training and expertise would be able to diagnose the causes of the Veteran's gastritis, hypertension, lumbar spine, cervical spine, carpal tunnel syndrome, left shoulder strain, left thigh, or traumatic brain injury.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a speculative medical opinion is inadequate if the examiner does not indicates whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge).  Additionally, in offering his speculative opinions, the examiner failed to address the lay assertions of on-going issues since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service). 

The Board finds that additional examinations and medical opinions are necessary with respect to these issues. 

Additionally, with respect to the Veteran's claim for GERD a VA examination or opinion has not been provided.  In an October 2009 private treatment record, the Veteran's private treating physician noted that the Veteran has had a history of acid reflux for a long time including an in-service hospitalization for an upper GI bleed. Statements from the Veteran's aunt and wife note the Veteran's long-standing use of Rolaids for heartburn or vomiting blood.  The Board finds that a VA opinion regarding this particular disability is additionally necessary.  

With respect to the Veteran's claim for a left arm disability, it is unclear whether he is separately diagnosed with another left arm disability other than his shoulder.  Although this disability was briefly addressed in an April 2010 VA examination, further clarification is necessary.  As noted above, it was noted that the Veteran had limited use of his left arm following an auto accident in May 1983.  As to his claim for a dizziness disability, it is unclear whether this is in anyway related to his head injuries in service.  Additional information is also needed prior to adjudicating this issue.

As to the Veteran's claims for right ankle and left ankle disabilities.  The Veteran was not afforded a VA examination or opinion.  Service treatment records reflect that the Veteran was treated for ankle pain in January 1982 and for a sprained left ankle in February 1983.  The Veteran asserts that he continues to suffer from symptoms related to his right and left ankles.  The Board finds that a VA compensation examination and medical opinion is critical to the claims and should be obtained.  

Bilateral Hearing Loss-  As noted above, the Board has conceded that the Veteran experienced in-service noise.  Post-service treatment records reflect that the Veteran has been diagnosed with an unspecified hearing loss.  See November 2006 private treatment record.   However, it is unclear whether or not the Veteran suffers from a current hearing loss disability for VA purposes.  The Veteran should thereby be afforded a VA audiological examination.  See 38 C.F.R. § 3.385 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examination(s) for the purposes of determining the nature and etiology of  his GERD, hypertension, cervical spine, lumbar spine, carpel tunnel right upper extremity, left shoulder, left thigh, left arm, gastritis, and right and left ankles.  

Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination(s), and the examiner(s) must indicate that such review occurred.  

The examiner(s) should provide opinions as to:

a) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's GERD had its onset in service or is otherwise related to service, to include in-service treatment for an upper GI bleed.

b) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service or is otherwise related to service.  The examiner should address the relevance, if any, of his in-service treatment for elevated blood pressure as well post-service initial diagnosis and treatment.

c) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine had its onset in service or is otherwise related to service, to include in-service treatment for cervical spine issues.

d) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine mild degenerative disc disease L1-S1 had its onset in service or is otherwise related to service, to include in-service treatment for lumbar spine issues.

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater),  that the Veteran's scoliosis (noted at enlistment) increased in severity and whether it was aggravated during service by a superimposed injury or disease, including his September 1984 and December 1990 back injuries. .

e) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's carpel tunnel syndrome had its onset in service or is otherwise related to service.

The examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right carpel tunnel syndrome or any other neurological disorder of the right upper extremity was caused by his cervical spine disability.  

The examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right carpel tunnel syndrome or any other neurological disorder of the right upper extremity was aggravated by his cervical spine disability.
  
f) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disability had its onset in service or is otherwise related to service, to include in-service treatment for left shoulder issues.

g) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left thigh disability had its onset in service or is otherwise related to service, to include in-service treatment for a left thigh injury.

h) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's gastritis had its onset in service or is otherwise related to service, to include in-service treatment.

i) The examiner is requested determine whether the Veteran's left arm disability is a symptom of his left shoulder disability or, whether it is a separate disability.

If a left arm disability is a separate condition, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left arm disability had its onset in service or is otherwise related to service, to include in-service treatment .

j) The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right and/or left ankles had its onset in service or are otherwise related to service, to include in-service treatment for ankle issues.

In rendering the requested opinions, the examiner should acknowledge and discuss the lay assertions, by the Veteran and his family or in-service and post service symptoms.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 


2.  Schedule the Veteran for a VA TBI examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained as a result of head injury in February 1987, August 1991, and for treatment following an automobile accident in May 1983.  The claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injuries. 

The examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the claimed impairment, including, but not limited to dizziness is related to the injury in service.  The examiner's attention is directed to the service treatment records, post-service medical records and the arguments by the Veteran and his representative.  

A complete rationale for all conclusions must be included in the report provided.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

3.  Schedule the Veteran for a VA audiological examination which addresses the nature and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished.

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to:

(a)  Indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.

(b)  If hearing loss for VA purposes is demonstrated, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is casually related to service, to include conceded  in-service noise exposure.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


